t c memo united_states tax_court maria e reed petitioner v commissioner of internal revenue respondent docket no filed date maria e reed pro_se stuart spielman and paul l dixon for respondent memorandum opinion armen special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 this matter is before the court on respondent's motion to dismiss for lack of jurisdiction although respondent contends that this case must be dismissed on the ground that maria e reed petitioner failed to file her petition with this court within all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the time prescribed in sec_6213 we understand petitioner to argue that dismissal should be based on respondent's failure to issue a valid notice_of_deficiency under sec_6212 there being no dispute that we lack jurisdiction over the petition filed herein we must resolve the parties' dispute respecting the proper ground for dismissal background on date respondent mailed a joint notice_of_deficiency to petitioner and her former spouse phillip a reed determining a deficiency of dollar_figure in their federal_income_tax for the taxable_year the notice_of_deficiency was mailed to petitioner in duplicate form at two separate addresses p o box minden nevada the minden address and p o box paia hawaii the paia address the minden address is the address listed on petitioner's and tax returns petitioner filed her tax_return with respondent on or about date the envelope bearing the notice_of_deficiency mailed to the minden address was returned to respondent marked unclaimed there is no evidence in the record regarding the delivery of the notice_of_deficiency mailed to the paia address petitioner filed her return electronically the date date appears opposite the signature of both petitioner and the electronic return originator on form_8453 u s individual income_tax declaration for electronic_filing that accompanied the filing of the return the record does not disclose the date on which petitioner filed her tax_return on or about date petitioner filed her tax_return listing her address thereon as p o box minden nevada petitioner asserts that she was unaware that respondent had determined a deficiency in her income_tax until she received a notice from the internal_revenue_service dated date stating that a portion of the tax_refund that she was otherwise due for the taxable_year would be applied to tax owing for the taxable_year petitioner filed a petition for redetermination with this court on date the petition was delivered to the court in an envelope bearing a u s postal service postmark date of date as indicated respondent filed a motion to dismiss for lack of jurisdiction alleging that petitioner failed to file her petition within the 90-day period prescribed in sec_6213 petitioner filed an objection to respondent's motion to dismiss alleging that the deficiency_notice in question was not mailed to her correct address which she identified as p o box minden nevada respondent filed a response to petitioner's objection countering that the deficiency_notice wa sec_3 petitioner filed her return electronically the date date appears opposite the signature of both petitioner and the electronic return originator on form_8453 u s individual income_tax declaration for electronic_filing that accompanied the filing of the return at the time that the petition was filed petitioner resided in minden nevada mailed to petitioner's last_known_address thereafter petitioner filed a supplemental objection stating that she was unaware of the deficiency_notice until early in a hearing was conducted in this case on date in washington d c counsel for respondent appeared at the hearing and presented argument in support the pending motion in particular counsel for respondent argued that the notice_of_deficiency was mailed to petitioner's last_known_address in that respondent's records indicate that petitioner's tax_return was the last return filed by petitioner prior to the mailing of the notice_of_deficiency although petitioner did not appear at the hearing she did file a written_statement with the court pursuant to rule c discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if respondent mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer's last_known_address then actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 respondent mailed the deficiency_notice in this case on date thus the 90-day period for filing a timely petition with this court expired on tuesday date a day that was not a legal_holiday in the district of columbia sec_6213 the envelope containing the petition in this case was postmarked date and the petition was filed by the court on date given that the petition was neither mailed nor filed prior to the expiration of the 90-day statutory period for filing a timely petition it follows that we lack jurisdiction over the petition sec_6213 sec_7502 rule a c see normac inc v commissioner supra the question presented is whether dismissal of this case should be premised on petitioner's failure_to_file a timely petition under sec_6213 or on respondent's failure to issue a valid notice_of_deficiency under sec_6212 petitioner contends that respondent failed to mail the notice_of_deficiency to her at her last_known_address we disagree although the phrase last_known_address is not defined in the internal_revenue_code or in the regulations we have held that a taxpayer's last_known_address is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 see king v commissioner supra pincite the burden of proving that a notice_of_deficiency was not sent to the taxpayer at his or her last_known_address is on the taxpayer yusko v commissioner supra pincite contrary to petitioner's view of the matter we conclude that the notice_of_deficiency was mailed to petitioner at her last_known_address respondent mailed the notice to petitioner at the address appearing on petitioner's tax_return ie the minden nevada address the record clearly shows that petitioner's tax_return was the last return that petitioner filed prior to the issuance of the notice_of_deficiency moreover petitioner has failed to come forth with any evidence tending to show that she provided respondent with clear and concise notice that she intended for respondent to correspond with her at any address other than the minden nevada address because the notice_of_deficiency was mailed to petitioner at her last_known_address we shall grant respondent's motion to dismiss for lack of jurisdiction in order to reflect the foregoing although petitioner cannot pursue her case in this court she is not without a legal remedy in short petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the united_states court of federal claims see 55_tc_138 an order will be entered granting respondent's motion and dismissing this case for lack of jurisdiction on the ground that the petition was not timely filed
